Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-9 are allowed 
4.	Independent claims 1, 4 and 5 claim an information processing apparatus that is connected to a device having a button that can be pressed within a prescribed movement range, detecting the push-in position when the button is pressed, and being capable of presenting a resistance force against a pressing force of the button and that determines control information indicating the magnitude of the resistance force to be presented, which relates to the push-in position of the button on the basis of a determination standard that includes at least one of the number of pressing actions, past maximum push-in position, and duration of pressing operation of the button of the device., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Shahoian et al., US Patent (6,184,868), hereinafter “Shahoian” and Westerman et al., US Patent Application (20150116205), hereinafter “Westerman”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 4 and 5: “1. An information processing apparatus connected to a device which has a button that is able to be pressed in a predetermined movable range, the device detecting a push-in position of the button when the button is pressed, and the device being able to present a resistance force that repels a pressing force of the button, the information processing apparatus comprising: operation history information generating means for generating operation history including a number of past button presses, a past maximum push-in position, and a duration of past button presses; determination means that determines control information indicating a magnitude of the resistance force to be presented according to the operation history, the magnitude being related to the push-in position of the button, based on a duration of a pressing operation of the button of the device; and means that outputs the determined control information to the device”.

In regards to claims 1, 4 and 5 the representative prior art is Shahoian and Westerman. Shahoian discloses a haptic feedback control devices which includes a housing and a pair of moveable pincher members coupled to the housing. Each pincher member is contacted by a finger of the user when the device is operated and moveable in a degree of freedom approximately within a single plane. An actuator outputs force feedback on the pincher members and a sensor detects a position of the pincher members in the degrees of freedom. The device housing can include a fixed portion and a moveable portion, where the user contacts both fixed and moveable portions. A coupling, such as a flexure, allows the moveable portion to move relative to the fixed portion in a direction parallel to an outer surface of the moveable portion contacted by the user. An actuator outputs a force on the flexure to cause the moveable portion to move, such as an oscillating force to cause vibration. These improvements allow a user to feel force feedback and tactile feedback when operating the device. Applications include telemanipulator devices as well as interface devices and game controllers for computers 

In regards to claims 1, 4 and 5 Shahoian and Wewsterman, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited control information indicating a magnitude of the resistance force to be presented according to the operation history, the magnitude being related to the push-in position of the button, based on a duration of a pressing operation of the button of the device” of the claimed invention.  Claims 2, 3, 6 & 7; and 8 & 9 depend from claims 1 and 4 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694